United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3967
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Michael Coonce,                         *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: April 30, 2002
                              Filed: May 6, 2002
                                   ___________

Before MURPHY, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Coonce pleaded guilty to conspiring to distribute and to possess with
intent to distribute in excess of 500 grams of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 846. The district court,1 after granting
motions for downward departure under U.S.S.G. § 4A1.3 and 18 U.S.C. § 3553(e),
sentenced Coonce to 60 months imprisonment and 5 years supervised release. On
appeal, counsel has moved to withdraw under Anders v. California, 386 U.S. 738


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
(1967), and has filed a brief arguing that the district court erred in giving Coonce a
2-level firearm enhancement and in denying him a minor-participant reduction.

      These arguments are unreviewable because Coonce’s 60-month sentence is still
a downward departure from the Guidelines range that would have resulted if he had
prevailed on the arguments. See United States v. Wyatt, 26 F.3d 863, 864 (8th Cir.
1994) (per curiam). Further, even if the arguments were reviewable, we would not
find that the district court clearly erred either in giving Coonce the firearm
enhancement or in denying him a minor-participant reduction. See U.S.S.G. § 2D1.1
comment. (n.3); United States v. Calderin-Rodriguez, 244 F.3d 977, 987-88 (8th Cir.
2001); United States v. O’Dell, 204 F.3d 829, 837-38 (8th Cir. 2000). Moreover,
following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-